Title: From Thomas Jefferson to Jared Mansfield, 13 February 1821
From: Jefferson, Thomas
To: Mansfield, Jared


            
            Monticello
Feb. 13. 21.
          I am favored, Sir, with your letter of Jan. 26. and am duly sensible of the honor proposed of giving to my portrait a place among the benefactors of our nation, and of the establishment of West-point in particular. I have ever considered that establishment as of major importance to our country, and in whatever I could do for it, I viewed myself as performing a duty only. this is certainly more than requited by the kind sentiments expressed in your letter. the real debt of the institution is to it’s able and zealous professors. mr Sully, I fear however, will consider the trouble of his journey, and the employment of his fine pencil, as illy bestowed on an Ottamy of 78. Voltaire when requested by a female friend to sit for his bust by the sculptor Pigalle, answered ‘J’ai soixante seize ans; et M. Pigalle doit, dit-on, venir modeler mon visage. mais, Madame, il faudrait que j’eusse un visage. on n’en devinerait à peine la place. mes yeux sont enfoncés de trois pouces; mes joues sont des vieux parchemin mal collés sur des os qui ne tiennent à rien. le peu de dents que j’avais est parti.’ I will conclude however, with him, that what remains is at your service, & that of the pencil of mr Sully. I shall be at home till the middle of April; when I shall go for some time to an occasional and distant residence. within this term mr Sully will be pleased to consult his own convenience, in which the state of the roads will of course have great weight every day of it will be equel with me.I pray you, Sir, to convey to the brethren of your institution and to accept for yourself also, the assurance of my high consideration and regard.Th: Jefferson